DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed August 26, 2021 is acknowledged.

Response to Amendment
Claims 1, 10, and 17 have been amended.  Claims 3 and 19 have been amended.  Claims 1, 2, 4-18, and 20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant notes Claim Interpretation, pg. 12 of Remarks:
I. CLAIM INTERPRETATION
Regarding claim 17, the Examiner states that the “means for forwarding” limitation does not meet Prong C due to the “means by determining” limitation and is not interpreted as means plus function. See the Non-Final Office Action dated May 26, 2021. Applicants have removed the “means by determining” limitation and claim 17 has been amended to recite:

“means for forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors upon the determination that the conditional execution instruction can be satisfied;

means for rejecting the combined electronic data transaction request upon the determination that the conditional execution instruction cannot be satisfied...”



Applicant has amended their claim, so a revised Claim Interpretation is provided.  

In general, the 3-prong test is:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The amended means indicated above do not appear to modify the performing of the function itself.  The means for locking and means for unlocking have been modified by acts performing the claimed function,  therefore they no longer invoke 112(f).

Applicant argues 35 USC §112(b), starting pg. 12 of Remarks:
I. REJECTIONS UNDER 35 U.S.C. § 112(b)

Claims 10-18 and 20 were rejected under 35 U.S.C § 112(b). Regarding the limitation, “... the plurality of data items transacted by the plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message;...” The Examiner states that the above limitation “does not limit the act of storing and it is indefinite as to limiting data, which is ‘data indicative of at least one other previously received but unsatisfied electronic data transaction request message’ with ‘the plurality of data items transacted by the plurality of hardware matching processors associated therewith with the plurality of data items that match,’...” as the data appears to be transacted and 

Applicants respectfully disagree. It is clear from the claims and Applicants’ specification that multiple hardware matching processor are connected to the one or more data structures. The multiple hardware matching processors are configured to receive incoming electronic request data transaction messages and to transact and match the plurality of data items. The present claims relate to a system that controls the multiple hardware matching processors to transact and match the plurality of data items only upon the plurality of component electronic data transaction request messages being forwarded to the multiple hardware matching processors upon the occurrence of the processor validating to satisfy the conditional execution instruction.

Nevertheless, without acquiescing to the propriety of the rejection, with this response, Applicants have amended claim 10 to recite: “the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with a plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact the plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message.” Claim 17 has been similarly amended.

The act is storing.  Arguably, it could be considered non-functional descriptive claim language as the “plurality of hardware matching processors configured to receive incoming electronic request data transaction messages…” does not limit and is unrelated to the act of storing.    

Accordingly, Applicants submit that claims 10-18 and 20 are definite and respectfully request that this rejection be withdrawn.

Based on the above, the rejection is withdrawn.

Applicant argues 35 USC §103, starting pg. 14 of Remarks:
Il. REJECTIONS UNDER 35 U.S.C. § 101

Claims 1, 2, 4-18 and 20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicants again submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application.

In summary, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent electronic data transaction messages in an electronic data transaction processing system in which a plurality of hardware matching processors associated therewith that are configured to transact a plurality of data items and match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message.

Applicants submit that the claims and application cover a method/system which ensures that, when processing a combined electronic data transaction request message which comprises multiple co-dependent electronic data transaction request messages to be processed across multiple data structures in a continuously operating system where, if all of the multiple co-dependent electronic data transaction request messages cannot be processed, none should be processed and, if all of the multiple co-dependent electronic data transaction request messages can be processed, that the system is locked or otherwise prevented from processing other subsequently received external electronic data transaction request messages until those multiple co-dependent electronic data transaction request messages are completed. The locking of the system comprises each hardware matching processor receiving an instruction from the processor to prohibit modification of the one or more data structures which prevents the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communications network. In other words, the method/system controls the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system by controlling access to the necessary data structures by the hardware matching processors which then controls their operation. By controlling the execution of multiple co-dependent electronic data transaction request messages, the current claims improve the computer processing speeds of the hardware matching processors by reducing or minimizing the number of data transactions and/or operations performed thereon.
If there is an improvement to processing speeds by reducing the number of data transactions, this is an intended result that may or may not happen.  It is also not improving the computer itself.

This is not an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming electronic data transaction request messages, i.e., how to control execution to ensure that all of a set of multiple required electronic data transaction request messages can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required electronic data transaction request messages have been processed but before the remaining electronic data transaction request messages can be processed.

This is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of component transaction.

There is no teaching of a system that improves network bottlenecks.  For example, improving, a system that improves transaction processing is not the same as a system structure that reduces network bottlenecks.

In particular, when a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these electronic data transaction request messages are actually sent to those hardware matching processors for matching, the claimed system locks the one or more data structures of the first non-transitory memory and, thereby, prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. This at least allows time for the system to determine if the component electronic data transaction request messages may be matched, and if so, get those transaction request messages to the requisite hardware matching processors, without the data against which this determination is being made changing.

From Applicant’s disclosure…
The locking, however, is to prevent matching of a transaction. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied. The command to prohibit adjustment ( or lock) may be sent from the validation processor 420 or the order forwarder 430. The command to prohibit adjustment may be sent from a master hardware matching processor. One or more of the hardware matching processors 440 may be considered a master hardware matching processor. A master hardware matching processor may control other hardware matching processors, such as giving instructions or managing queues. Once a CMO order has been validated and forwarded, an unlock command may be transmitted by the validation processor 420 or the order forwarder 430.” [0085]

Therefore locking and unlocking is related to matching a transaction, a business process.  

The Examiner alleges that:

The claims include “matching processors” yet these processors are not acting 
on any of the steps and are at best just receiving data forwarded (e.g. Claim 10: 1) the storing step where matching processors do not act on the step of storing; 2) the validating step where the messages are not forwarded to the matching processors; and 3) the forwarding step where messages are forwarded to the matching processors). Therefore the “matching processors” are insignificant to the claimed steps. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The incoming order receiver and order forwarder (Claim 1) appears to possibly be software. The data structures can be order books (para. [0093]) and locking data structures is prohibiting (locking) changes to an order book (data structure), para. [0089]. Therefore claims 1, 10, and 17 are directed to an abstract idea without a practical application. See the Non-Final Office Action dated May 26, 2021, page 31.

‘The Examiner and Applicant just disagree on what constitutes abstract claim elements. If matching processors are actually important, they should be used in a significant manner, other than to forward data to them (e.g. Claim 10). See the Non-Final Office Action dated May 26, 2021, page 8.

Sending or forwarding data to “matching processors” is insignificant extra solution activity. The matching processors are not actively doing anything 

The above argument appears to improve trading itself and not technology (..e. a technical benefit). Somehow including “matching processors” in a claim is not the same as actively using the processors in a significant manner. See the Non-Final Office Action dated May 26, 2021, page 6.

Applicants respectfully disagree. The hardware matching processors are controlled via the instructions provided by the validation processor to lock/unlock the one or more data structures to prohibit/allow the modification of the one or more data structures as claimed. In other words, the claimed invention is directed to a mechanism to control the hardware matching processors by controlling whether they can modify the necessary data structures or not (which prevents or enables their operation). Therefore, the claim is using the hardware matching processors in a significant manner.

The claimed system relates to the technical field of electronic data transaction system architectures having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes electronic data request messages as they are received, attempting to process multiple electronic data transaction request messages at the same time may be subverted by a subsequently received electronic data transaction request message which may get processed before all of the multiple electronic data transaction request messages can get processed.

Applicant appears to be arguing that a transaction system architecture for exchanging orders is a technology.  Using network computers to perform a transaction is using computers for an abstract purpose.

Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple co- dependent electronic data transaction request messages, conventional electronic trading systems cannot guarantee that all of those co-dependent electronic data transaction request messages will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if an electronic data transaction request message will be executed is to submit it for execution, creating the problem that, for multiple co-dependent electronic data transaction request messages, some may get executed while others may not.



A “specific architecture” by itself is not a new or improved technology.  For example, a unique network of computers to perform a business process would still be abstract as using computers and computer components, even with a specific architecture.  This is still using computers for a judicial exception.  The benefit also appears to be to transaction processing, itself abstract as claimed.

While this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent electronic data transaction request messages, i.e., how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before the processing state of any of the independent processing systems changes.

The claimed invention solves this problem by using a specific architecture mentioned above and by locking the one or more data structures stored in the non-transitory memory to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items”), which prevents the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communications network, while the system determines if all of the co-dependent data electronic transaction request messages can be executed. Once this determination has been made, the co-dependent data electronic transaction messages are either all executed, or all rejected, and modification of the order book data structures is reenabled, which then enables the plurality of hardware matching processors to process subsequently received receive incoming electronic data transaction request messages from the data communications network. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine if all of the data electronic transaction request messages can be processed and, based thereon process or reject all of the data electronic transaction request messages, without worry that the underlying conditions of 


From Applicant’s statement above of technical problem being solved…
>>“… i.e., how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before the processing state of any of the independent processing systems changes.”<<

Applicant appears to be arguing there is a problem of processors completing transaction before change in processing state.

Their solution appears to be, from Applicant’s argument above…
>>“The claimed invention solves this problem by using a specific architecture mentioned above and by locking the one or more data structures stored in the non-transitory memory to prevent the modification of the order book data structures…”<<

The above is respectfully not preventing change in processing state, but preventing modification of order book data structures.  This is preventing a business process from happening, not preventing a processor from changing states.

The Examiner alleges that:

Locking and unlocking of order books is not improving technology but improving order processing. See the Non-Final Office Action dated May 26, 2021, page 7.

Applicants respectfully disagree. The validating instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, the locking, and the unlocking of the one or more data structures improve technology by reducing or minimizing the number of data transactions performed by the hardware matching processors and without increasing the computational load on the hardware matching processors. The locking of the one or more data structures is an indirect form of controlling the hardware matching processors and avoids unnecessary processing thereby due to changing conditions since the system prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages.

This is an intended result that may or may not happen and is not improving the computer itself.



There is no indication in the MPEP that a “specific processing architecture” is an improvement to computer technology itself.  Also, if there is a benefit to the architecture it is to benefit a business process, not to computer technology itself.

Applicants further submit that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic. For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g., where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.

In the claimed invention, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc., is an indirect control mechanism which mitigates any asymmetric latencies in the processing of the component data electronic transaction request messages which may allow a subsequently received data electronic transaction request message to subvert the processing thereof.
 
From Applicant’s disclosure on latency…
“As was discussed above, traders may use and / or outside trading interfaces may
offer more complex implication computation than exchanges explicitly offer. The trading
interfaces may aggregate market data to show theoretical liquidity from combinations of
order books that are not offered in existing spreads. The interfaces typically generate
combinations of orders that are submitted to the exchange on behalf of the client. Trading interfaces may submit the orders across multiple books at the same time. However, each individual leg or order may not be filled due to latency in the transmission or a previously available match being filled. The combinations of orders sent by vendors of implication calculations cannot be guaranteed to be fully executed (referred to as "legging risk"). Getting traded on a portion of such a combination may be worse than to not trade the combination altogether.” [0027]

“Systems may attempt to limit legging risk by limiting latency between a trading
interface and one or more exchanges. For example, a system may sequence, match, or store orders or parts of orders in a particular manner in order to attempt to fill each 

“…In addition, it should be appreciated that electronic trading systems further impose additional expectations and demands by market participants as to transaction processing speed, latency, capacity and response time, while creating additional complexities relating thereto. Accordingly, as will be described, the disclosed embodiments may further include functionality to ensure that the expectations of market participant are met, e.g., that transactional integrity and predictable system responses are maintained.” [0031]

The above regarding latency is a problem trading systems have as to “transaction processing speed, latency, capacity and response time.”  The above however, teaches “include functionality to ensure that the expectations of market participants are met…” and does not indicate new or improved computer system, where computer technology itself is improved.

The Examiner alleges that:

Respectfully, where in the disclosure does it teach locking order books improves the technical problem of latency? This appears to be solving a business problem and not a technical problem. See the Non-Final Office Action Response dated May 26, 2021, page 8.

Applicants respectfully disagree. The current claims and invention provide systems and methods that provide a technological solution to a technological problem. For example, as described in Applicants’ Specification at para. 30, the current invention presents a solution “to specify a desired set of orders along with one or more conditions for their execution, e.g., that the orders all must be fully executed (or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g., by ensuring that all of the orders may be fully executed prior to the execution of any of the orders.” As noted, data electronic transaction messages cannot be processed instantaneously due to the technological limitations of electronic trading systems and to arbitrary asymmetric latencies that necessarily exist in the communications and processing components of electronic trading systems. Accordingly, the claims recite an improvement over traditional methods and systems by providing a technological improvement that compensates for these arbitrary and/or asymmetric latencies.

The above though is not improving computer technology itself.  

It is clear from Applicants’ Specification that the locking of the one or more data structures, and thereby preventing the hardware matching processors from processing subsequently received electronic data request messages, mitigates the asymmetric latencies by avoiding additional processing by the hardware matching processors due to changing conditions (changing the state of the one or more data structures) caused by the processing of other subsequent external data electronic transaction request messages. As noted by the Specification:

[0027] As was discussed above, traders may use and / or outside trading
interfaces may offer more complex implication computation than exchanges explicitly offer. The trading interfaces may aggregate market data to show theoretical liquidity from combinations of order books that are not offered in existing spreads. The interfaces typically generate combinations of orders that are submitted to the exchange on behalf of the client. Trading interfaces may submit the orders across multiple books at the same time. However, each individual leg or order may not be filled due to latency in the transmission or a previously available match being filled. The combinations of orders sent by vendors of implication calculations cannot be guaranteed to be fully executed (referred to as “legging risk”). Getting traded on a portion of such a combination may be worse than to not trade the combination altogether.

[0085] ... By locking the hardware matching processor 440 or the specified
data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied...

[0089] By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). See Applicants’ Specification, paras. [0027], [0085] and [0089].

From above, there is no indication that locking a processor is improving a technology.  Rather if there is a benefit, it appears to be to transaction processing.

Also if the improvement to processor technology is “locking,” there needs to be a technical explanation of exactly how this is done and what locking a processor means (e.g. is power removed from the processor or is bus traffic rerouted away from the processor, etc.). 



The title of the disclosure is “Execution Of Co-Dependent Transactions In A Transaction Processing System.”  The invention seems to be about a business process of executing transactions.

Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processors, a clear technical improvement.

Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicants respectfully request the rejections be withdrawn in light of the following remarks.

The Examiner maintains the claims recite abstract elements.  Novel abstract claims are still abstract claims.

Step 1 — The claims are drawn to a statutory category

For step | as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims | and 17 are drawn to a machine, claim 10 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.

Step 2A. - The claims are not directed to an abstract idea

For step 2A as set forth in MPEP § 2106, the Examiner states that claims 1, 2, 4-18 and 20 were directed to the judicial exception of “certain methods of organizing human activity.” See the Non-Final Office Action dated May 26, 2021, page 30. Applicants respectfully disagree. The claims are not abstract, but instead are directed to a novel improvement to a specific technology.

Applicants submit that the claims and application cover a method/system which ensures that, when processing a combined electronic data transaction request message which comprises multiple co-dependent electronic data transaction request messages to be processed across multiple data structures in a continuously operating system where, if all of the multiple co-dependent electronic data transaction request messages cannot be processed, none should be processed and, if all of the multiple co-dependent electronic data transaction 

This is not an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming electronic data transaction request messages, i.e., how to control execution to ensure that all of a set of multiple required electronic data transaction request messages can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required electronic data transaction request messages have been processed but before the remaining electronic data transaction request messages can be processed.

This is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of a component transaction.

In particular, when a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these electronic data transaction request messages are actually sent to those hardware matching processors for matching, the claimed system locks the one or more data structures of the first non-transitory memory 

In other words, this is not a process that would be applicable to the examples mentioned by the Examiner, nor would the process be performed by a human or on pen and paper, but rather the recited process and systems cover a technological innovation that solves a problem that is specific to the uses as claimed.

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.

The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.


Step 2A - Prong One

Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception.

The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216. The phrase “an idea ‘of itself,” is used to describe an idea standing alone such as an un- instantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.

Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g., this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment.



The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106.

For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. The claims are not abstract.

Applicants respectfully request the rejections of claims 1, 2, 4-18 and 20 be withdrawn.

A transaction itself as claimed is a commercial interaction.  Validating transactions are mitigating risk.  The Examiner respectfully maintains the claims recite abstract elements in the abstract concept grouping of Certain Methods of Organizing Human Activity.

Step 2A - Prong Two (Integrated into a Practical Application?)

However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception. In prong two as set forth in MPEP § 2106, the question is whether the judicial exception is integrated into a practical application. Further guidance is given for how a judicial exception is integrated into a practical application and what imposes a meaningful limit on the judicial exception. 

[after] determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application[R-10.2019].

Here, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent electronic data transaction messages in an electronic data transaction processing system in which a plurality of hardware matching processors associated therewith that are configured to transact a plurality of data items and match, as they are received, incoming 

In particular, when a combined electronic data transaction request message is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these data electronic transaction request messages are actually sent to those hardware matching processors for matching, the claimed system locks the one or more data structures of the first non-transitory memory and prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. This at least allows time for the system to determine if the component electronic data transaction request messages may be matched, and if so, get those transaction request messages to the requisite hardware matching processors, without the data against which this determination is being made changing.

The Examiner alleges that:

The claims include “matching processors” yet these processors are not acting on any of the steps and are at best just receiving data forwarded (e.g. Claim 10: 1) the storing step where matching processors do not act on the step of storing; 2) the validating step where the messages are not forwarded to the matching processors; and 3) the forwarding step where messages are forwarded to the matching processors). Therefore the “matching processors” are insignificant to the claimed steps. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The incoming order receiver and order forwarder (Claim 1) appears to possibly be software. The data structures can be order books (para. [0093]) and locking data structures is prohibiting (locking) changes to an order book (data structure), para. [0089]. Therefore claims 1, 10, and 

The Examiner and Applicant just disagree on what constitutes abstract claim elements. If matching processors are actually important, they should be used in a significant manner, other than to forward data to them (e.g. Claim 10}. See the Non-Final Office Action dated May 26, 2021, page 8.

Sending or forwarding data to “matching processors” is insignificant extra solution activity, The matching processors are not actively doing anything in the claim. See Claim 10, for example, where a processor (singular} does all of the active steps. See the Non-Final Office Action dated May 26, 2021, page 5. 

The above argument appears to improve trading itself and not technology (i.e. a technical benefit). Somehow including “matching processors” in a claim is not the same as actively using the processors in a significant manner. See the Non-Final Office Action dated May 26, 2021, page 6.

Applicants respectfully disagree. The hardware matching processors are controlled via the instructions provided by the validation processor to lock/unlock the one or more data structures to prohibit/allow the modification of the one or more data structures as claimed. In other words, the claimed invention is directed to a mechanism to control the hardware matching processors by controlling whether they can modify the necessary data structures or not (which prevents or enables their operation). Therefore, the claim is using the hardware matching processors in a significant manner.

The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to control the processing of all of a set of multiple co-dependent data electronic transaction request messages across multiple order books. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application.

As such, the claims are integrated into a practical application of the exception and are subject matter eligible.

The above though is not improving technology itself, but a business process of executing transactions.

The claimed system relates to the technical field of electronic data transaction system architectures having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes 

The above is a problem of transaction processing, not computer or other technology.

Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple co- dependent electronic data transaction request messages, conventional electronic trading systems cannot guarantee that all of those co-dependent electronic data transaction request messages will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if an electronic data transaction request message will be executed is to submit it for execution, creating the problem that, for multiple co-dependent electronic data transaction request messages, some may get executed while others may not.

The claims are solving an electronic data transaction system problem (controlling the automatic execution/processing of multiple electronic data transaction request messages according to a specified condition) with a technical solution while reducing or minimizing the number of data transactions performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, an incoming order receiver, a validation processor, and an order forwarder (See Applicants’ Specification, Fig. 4, reference 400) is used to control the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system. For example, as noted in the Applicants’ Specification:

[0002] Computer processing speeds depend in large part on the amount of data being processed and the complexity of the operations and processing being performed on the data. Reducing or minimizing the number of data sets and/or operations performed thereon can increase processing efficiency. ...

[0006] ... The trader may attempt to trade all of the combination’s legs at the same time by submitting individual transaction requests therefore. However, as each transaction is individually processed by the Exchange along with transactions received from other traders that may be competing for the same opportunities, as soon there is a significant possibility that 

[0017] The conditional mass order may be useful in many different scenarios where a trader wishes to have multiple orders automatically executed according to specified conditions, such as all of the orders being filled entirely (or at a specified minimum quantity) or none at all...In the case of utilizing conditional mass orders to achieve an implied result, the conditional mass order may allow for increased implication complexity done outside the match engine without increasing the computational load on a match engine.

[0080] Fig. 4 depicts an example system 400 for processing a combined electronic data transaction request message, e.g. for matching a conditional mass order (CMO). The system may execute multiple co-dependent transactions in an electronic data transaction processing system. A plurality of data items (e.g. instruments) may be transacted by one or more hardware matching processors 440. The hardware matching processors 440 match incoming electronic data transaction request messages (e.g. orders) as the messages are received. The orders for an instrument, based on a first set of transaction parameters (e.g. price, quantity, buy / sell) are matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto (e.g. resting order). The previously received but unsatisfied electronic data transaction request message may be stored in a memory 450 (e.g. order book) associated with the instrument.

[0081] The system 400 may be configured to execute multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by one or more hardware matching processors associated therewith. The one or more hardware matching processors match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items coupled with the hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message. See Applicants’ Specification, paras. [0002], [0080], [0081].

Respectfully, solving a business problem of transaction processing using computers or a new computer architecture is not solving a technical problem but using technology to solve a business problem.

While this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent transactions, i.e., how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before the processing state of any of the independent processing systems changes.

There is no teaching of “processing state” and processing system changes.  Using a computer to prevent modification to an order book is not a technical improvement of controlling a processing state of a processor.

The claimed invention solves this problem by using a specific architecture mentioned above and by locking the one or more data structures stored in the non-transitory memory to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items”), which prevents the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communications network, while the system determines if all of the co-dependent data electronic transaction request messages can be executed. Once this determination has been made, the co-dependent data electronic transaction messages are either all executed, or all rejected, and modification of the order book data structures is reenabled, which then enables the plurality of hardware matching processors to process subsequently received receive incoming electronic data transaction request messages from the data communications network. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine if all of the data electronic transaction request messages can be processed and, based thereon process or reject all of the data electronic transaction request messages, without worry that the underlying conditions of any of the hardware matching processors will change resulting in less than all of the data electronic transaction request messages being processed. For Example, as noted in the Applicants’ Specification:

Respectfully, the problem is not a processing state of a processor, but preventing modification of an order book by locking the order book.  If there is some type of technical benefit, it is incidental to the processing of transactions.

[0019] Outstanding (unmatched, wholly unsatisfied/unfilled or partially satisfied/filled) orders are maintained in one or more memories or other storage devices, such as in one or more data structures or databases stored therein referred to as “order books,” such orders being referred to as “resting,” and made visible, i.e., their availability for trading is 

[0085] In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied. The command to prohibit adjustment (or lock) may be sent from the validation processor 420 or the order forwarder 430. The command to prohibit adjustment may be sent from a master hardware matching processor. One or more of the hardware matching processors 440 may be considered a master hardware matching processor. A master hardware matching processor may control other hardware matching processors, such as giving instructions or managing queues. Once a CMO order has been validated and forwarded, an unlock command may be transmitted by the validation processor 420 or the order forwarder 430.

[0089] In certain embodiments, the validation processor 420 may send a command to the hardware matching processors 440 (or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed. 



[0105] In a typical matching process, an order is processed sequentially by a match engine 400. The order is received then either filled or placed in the order book. In an embodiment with one or more match engines or queues, the order book may be accessed by multiple sources. If, for example, a first match engine 400 is attempting to fill multiple conditional order, the system runs a risk of having an order book changed by the actions of a second match engine 400 before the attempt is completed. As such, when a match engine 400 processes a conditional order, the match engine 400 may lock each order book that the CMO affects. A lock may prevent other match engines from accessing the order book to fill orders or for implication. 

[0106] - In certain embodiments, every order book is locked. In certain embodiments, only order books that may be affected the orders in the CMO are locked. Order books that are related to the orders in the CMO may be locked. Related order books may include order books that include similar types of instruments or order books that historically have been affected by past CMOs. See Applicants’ Specification, paras. [0019], [0085], [0089] and [0104] — [0105]. 

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea. Further, as noted above, while this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent electronic data transaction request messages, i.e., how to ensure that each independent processor can complete each of the interdependent electronic data transaction request messages so that all may be completed, before any the processing state of any of the independent processing systems changes.

The above is about transaction order processing using computer technology.  For example, the above is not citing new/improved computer technology.

From Applicant’s statement above…
>>“Further, as noted above, while this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing i.e., how to ensure that each independent processor can complete each of the interdependent electronic data transaction request messages so that all may be completed, before any the processing state of any of the independent processing systems changes.”<<

Respectfully, locking an order book is not new/improved technology of controlling a processor or processing state to ensure an independent processor can complete a transaction.  If there is some type of improvement to a processor, it is incidental to transaction processing itself.


The Examiner alleges that:

Locking and unlocking of order books is not improving technology but improving order processing. See the Non-Final Office Action dated May 26, 2021, page 7.

Applicants respectfully disagree. The validating instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, the locking, and the unlocking of the one or more data structures improve technology by reducing or minimizing the number of data transactions performed by the hardware matching processors and without increasing the computational load on the hardware matching processors. The locking of the one or more data structures is an indirect form of controlling the hardware matching processors and avoids unnecessary processing thereby due to changing conditions since the system prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages.

Further, Applicants’ claims are directed to a specific processing architecture including one or more data structures, a plurality of hardware matching processors, an incoming order receiver, a validation processor, and an order forwarder. The claims are further directed to a unique way in which these components process received data electronic data transaction request messages by first determining if all of the co-dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors.

Specific and/or unique way data is processed is not the same as improving a technology and has not been shown to be a practical application.

Applicants further submit that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in 

In the claimed invention, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc., is an indirect control mechanism which mitigates any asymmetric latencies in the processing of the component data electronic transaction request messages which may allow a subsequently received data electronic transaction request message to subvert the processing thereof.

The Examiner alleges that:

Respectfully, where in the disclosure does it teach locking order books improves the technical problem of latency? This appears to be solving a business problem and not a technical problem. See the Non-Final Office Action Response dated May 26, 2021, page 8.

Applicants respectfully disagree. The current claims and invention provide systems and methods that provide a technological solution to a technological problem. For example, as described in Applicants’ Specification at para. 30, the current invention presents a solution “to specify a desired set of orders along with one or more conditions for their execution, e.g., that the orders all must be fully executed (or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g., by ensuring that all of the orders may be fully executed prior to the execution of any of the orders.” As noted, data electronic transaction messages cannot be processed instantaneously due to the technological limitations of electronic trading systems and to arbitrary asymmetric latencies that necessarily exist in the communications and processing components of electronic trading systems. Accordingly, the claims recite an improvement over traditional methods and systems by providing a technological improvement that compensates for these arbitrary and/or asymmetric latencies.

It is clear from Applicants’ Specification that the locking of the one or more data structures, and thereby preventing the hardware matching processors from processing subsequently received electronic data request messages, mitigates the asymmetric latencies by avoiding additional processing by the hardware matching processors due to changing conditions (changing the state of the one or more data structures) caused by the processing of other subsequent external data electronic transaction request messages. As noted by the Specification:



[0085] ... By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied...

[0089] By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). See Applicants’ Specification, paras. [0027], [0085] and [0089].

This really has nothing to do with fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people. By preventing the hardware matching processors from processing electronic data transaction request messages before determining if all of the co-dependent electronic data transaction request messages can be executed, the processing resources of the matching processor are conserved.

Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processors, a clear technical improvement.

Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.

A new or improved computer architecture for trading is still using computers for trading.  If there is a technical benefit, it is incidental to the business process itself of order transactions.

Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)

However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether: ... [the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES) and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:

[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 11OUSPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).

Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].

The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite, among other limitations, “one or more data structures configured to store data indicative of at least one other previously received but unsatisfied electronic data transaction request message; a plurality of hardware matching processors configured to receive incoming electronic data transaction request messages and to transact a plurality of data items ...; an incoming order receiver including an interface coupled with the data communications network and configured to receive incoming electronic data transaction request messages from the data communications network and store the received incoming electronic data transaction request messages in a buffer memory coupled with the incoming order receiver prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;... a wherein the lock of the one or more data structures comprises sending, by the validation processor, an instruction to each of the plurality of hardware matching processors to prohibit the modification of the one or more data structures which prevents the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communications network, wherein the validation processor is further configured to unlock the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items, wherein the unlock of the one or more data structures comprises sending, by the validation processor, an instruction to each of the plurality of hardware matching processors to allow the modification of the one or more data structures which enables the plurality of hardware matching processors to process subsequently received receive incoming electronic data transaction request messages from the data communications network.”

In other words, the claims provide a process that first determines if all of the co- dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors and that locks the one or more data structures stored in the first non-transitory memory while validation of an order is determined. This is a non-conventional method. As described above, and in the Applicants’ specification at paras. [0028] - [0029], prior attempts have used latency controls and predictive methods. However, there still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate this problem.

Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: 

Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well- Understood, Routine, Conventional Activity [R-10.2019]’, (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional.

A combination of abstract elements is still abstract.

An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:

1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);

2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ID as noting the well-understood, routine, conventional nature of the additional element(s);

3. A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or

4, A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well- understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.

The rejection is not based on well-understood, routine and conventional.  Further, Applicant’s disclosure teaches using computers as a tool to perform a judicial exception.  See para. [0054] for example of a general computer system and various computer components.

Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing 

Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 2, 4-18 and 20.

Based on the above response, the rejection is respectfully maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 uses the following means language:
means for storing in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with a plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact a plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message;
means for receiving incoming electronic data transaction request messages and storing the received incoming electronic data transaction request messages in a buffer prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;
means for receiving a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the conditional execution instruction defining how each of the plurality of component electronic data transaction request messages are to be processed by the system;
means for, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determining if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the non-transitory memory to satisfy the conditional execution instruction;
means for locking the one or more data structures stored in the non-transitory memory to prevent modification, by other subsequently received incoming electronic data transaction request messages, of the stored previously received but unsatisfied electronic data transaction request messages while determining if the conditional execution instruction can be satisfied, wherein the locking of the one or more data structures comprises sending an instruction to each of the plurality of hardware matching processors to prohibit the modification of the one or more data structures preventing the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communications network;
means for forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors upon the determination, that the conditional execution instruction can be satisfied, and ;
means for rejecting the combined electronic data transaction request upon the determination, that the conditional execution instruction cannot be satisfied; and
means for unlocking the one or more data structures stored in the non- transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the non-transitory memory associated with the plurality of data items, wherein the unlocking of the one or more data structures comprises sending an instruction to each of the plurality of hardware matching processors to allow the modification of the one or more data structures enabling the plurality of hardware matching processors to process subsequently received receive incoming electronic data transaction request messages from the data communications network.

It’s noted that the “means for storing in one or more data structures” is not the same as “one or more data structures stored in a first non-transitory memory…” Storing data in a data structure is different than storing the data structure itself.
The “means for locking” and “means for unlocking” are further limited by further acts of sending an instruction, etc.  Therefore “means for locking” and “means for unlocking” do not meet Prong C and are not interpreted as means plus function.  The steps other than these two are interpreted to invoke 35 USC 112(f).

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:  Claim 10 has locking…. wherein locking comprises… processing subsequently received receive incoming electronic…” and “unlocking… subsequently received receive incoming…” where “received receive” is redundant.  Claims 1 and 17 have a similar problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system claims 1 and 17.  Claim 10 recites the limitations of:
A computer implemented method for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the method comprising:
storing, by a processor, in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with a plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact the plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message;
receiving, by the processor, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items;
locking, by the processor, the one or more data structures stored in the first non-transitory memory to prevent modification, by other subsequently received incoming electronic data transaction request messages, of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items, wherein the locking comprises sending, by the processor, an instruction to each of the plurality of hardware matching processors to prohibit the modification of the one or more data structures preventing the plurality of hardware matching processors from processing subsequently received receive incoming electronic data transaction request messages from the data communication network;
validating, by the processor, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items to satisfy the conditional execution instruction;
forwarding, by the processor, upon the occurrence of the processor validating to satisfy the conditional execution instruction, each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors such that the forwarded plurality of component electronic data transaction request messages are all executed by the plurality of hardware matching processors before other subsequently received incoming electronic data transaction request messages, and rejecting, upon the occurrence of the validation processor not validating to satisfy the conditional execution instruction, the combined electronic data transaction request; and
unlocking, by the processor, the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items, wherein the unlocking comprises sending, by the processor, an instruction to each of the plurality of hardware matching processors to allow the modification of the one or more data structures enabling the plurality of hardware matching processors to process subsequently received receive incoming electronic data transaction request messages from the data communications network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: hardware matching processors, processor, memory, interface, communications network, a validation processor (Claim 1); a processor, memory, hardware matching processors, communication network, a validation processor (Claim 10); and hardware matching processors, memory (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0056] and using various processors and para. [0057] and using parallel processing and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more and MPEP 2106.05(h) where generally linking the judicial exception to a particular technological environment is also not indicative of a practical application.  Further, para. [0065] where some undefined system can be used.  Also, para. [0051] where non-transitory memory is computer-readable medium.  The claims include “matching Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-9, 11-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-9, 11-16, 18, and 20 are directed to an abstract idea.  Thus, the claims 1, 2, 4-18, and 20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejections
The prior art search was updated but does not result in a prior art rejection at this time.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693